SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Disclose of Relevant Ownership Interest Rio de Janeiro, August 16th, 2013 – Petróleo Brasileiro S.A. – Petrobras, in compliance with Article 12 of CVM Instruction No. 358, of 01/03/2002, announces that Aberdeen Asset Managers Limited, as discretionary investment manager on behalf of multiple managed portfolios, stated that on August 15 th , 2013 held 15,914,770 preferred shares and 134,012,663 ADRs (equivalent to 268,025,326 preferred shares) of the capital stock of Petróleo Brasileiro S.A. - Petrobras, which is equivalent to 5.07% of the total preferred shares issued by the company. The share purchase does not change Petrobras’s controlling interest or the structure of its administrative bodies. Aberdeen is not the holder of any bonds (fixed income obligations) convertible into shares of Petrobras and it does not have an agreement that contains provisions on the voting rights or purchase and sale of Petrobras-issued securities. Aberdeen Asset Managers Limited is the full corporate name of the managing entity of the ownership interest and its head office is located at 10 Queen’s Terrace, Aberdeen, United Kingdom, AB 10 1YG. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 16, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
